Case: 18-40370      Document: 00514968732         Page: 1    Date Filed: 05/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-40370                          May 23, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JESUS CARRIZALES-SEGURA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-648-1


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jesus Carrizales-Segura, federal prisoner # 86295-179, pleaded guilty to
being found in the United States after a previous deportation and was
sentenced to 60 months in prison with no supervised release term. The district
court’s judgment was entered on September 26, 2017. More than six months
later, in April and May 2018, Carrizales-Segura filed several pro se pleadings
in the district court, including a notice of appeal.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40370    Document: 00514968732     Page: 2   Date Filed: 05/23/2019


                                 No. 18-40370

      Because the notice of appeal was filed well beyond the time for appealing
and the time for extending the appeal deadline, see FED. R. APP. P. 4(b)(1)(A),
(b)(4), the district court found that the appeal was not taken in good faith and
denied Carrizales-Segura’s motions. See FED. R. APP. P. 24(a)(3). Carrizales-
Segura now moves this court for leave to proceed IFP and appointment of
counsel on appeal.
      We can dismiss an appeal during consideration of an interlocutory
motion if the appeal “is frivolous and entirely without merit.” 5TH CIR. R. 42.2.
Although the time limit for appealing in a criminal case is not jurisdictional,
United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007), a defendant is
not entitled to have his untimeliness disregarded, United States v. Leijano-
Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Where the district court enforces an
inflexible claim processing rule, this court may not reverse that decision unless
the defendant shows that the district court erred, “[i]rrespective of whether the
government noted the untimeliness in the district court.” Id. Carrizales-
Segura makes no argument here that the appeal is timely or that his
untimeliness should be disregarded. Furthermore, there is no indication in the
record that there is a nonfrivolous basis for making such arguments. See also
Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 715 (2019).
      In light of the foregoing, Carrizales-Segura’s appeal is frivolous because
it is untimely. See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th
Cir. 2016). Consequently, the appeal is DISMISSED, see 5TH CIR. R. 42.2, and
the motions for leave to proceed IFP and appointment of counsel are DENIED.
      APPEAL DISMISSED; MOTIONS DENIED.




                                       2